        Case 3:21-cv-00039-BSM Document 14 Filed 04/27/21 Page 1 of 1


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

TYSHON HALL                                                                 PLAINTIFF
#0034157

v.                        CASE NO. 3:21-CV-00039-BSM

DOES, et al.                                                             DEFENDANTS

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed without prejudice.

      IT IS SO ORDERED, this 27th day of April, 2021.


                                                 ________________________________
                                                  UNITED STATES DISTRICT JUDGE
